UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1033


CHARLES F. STANSBURY, JR.,

                     Plaintiff - Appellant,

              v.

HONORABLE STEPHEN M. WALDRON; HONORABLE YOLANDA L.
CURTAIN; LISA HYLE MARTS; HONORABLE ANGELA M. EAVES; ERIC P.
MACDONNELL,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:16-cv-03888-GLR)


Submitted: July 20, 2017                                          Decided: August 9, 2017


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles F. Stansbury, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles F. Stansbury, Jr., appeals the district court’s order denying relief on his 42

U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm the dismissal of Stansbury’s claim that Defendant Lisa Hyle Marts

fabricated evidence because Stansbury failed to allege facts sufficient to state a plausible

claim. See 28 U.S.C. § 1915(e)(2)(B)(ii) (2012); Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555, 570 (2007); see also Thomas v. Salvation Army S. Territory, 841 F.3d 632, 638 (4th

Cir. 2016) (stating we may “affirm the district court on alternate grounds”). We affirm the

dismissal of the remaining claims for the reasons stated by the district court. Stansbury v.

Waldron, No. 1:16-cv-03888-GLR (D. Md. Dec. 19, 2016). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2